Title: From James Madison to Charles Pinckney, 22 December 1802
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State Washington, 22nd. December. 1802.
Mr. William Cook, who in the course of last year, sustained a severe loss, at Havana, attended with circumstances of rigor and cruelty, and which he attributes to the Government there, has requested me to recommend his case to your attention: this I do with pleasure, but subject to the condition, that any interposition you shall use is not to be of such a nature as to affect the general mass of claims. He has desired me to transmit my letter to Madrid, and was to sail from Havana for Europe; otherwise I should have suggested to him that it would be preferable for him to remain in America ’till the event of the Convention is ascertained: probably he may yet be prevailed upon to suspend his claim; but if he insists upon its prosecution, in whatever manner you may render him your aid, you will suffer no room to be given for an inference, that we relax in the measures taken for a general provision for all. I have the honor to be, with great respect, Sir Your very Obedt. Servt.
 

   
   RC (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, vol. 47); letterbook copy (DNA: RG 59, IM, vol. 6); Tr (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, 62B). RC in a clerk’s hand, unsigned. RC sent as enclosure in JM to Pinckney, 7 Apr. 1803.



   
   For Cooke’s case, see Cooke to JM, 27 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:277 and n. 1).


